DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 5 of the remarks, filed 10/07/2020, with respect to the objection to the specification, have been fully considered and are persuasive.  The informalities have been removed from the specification; therefore, the objection to the specification has been withdrawn. 
Applicant’s arguments, see Page 5 of the response, filed 10/07/2020, with respect to the rejections made under 35 U.S.C. §112(b) and (d) have been fully considered and are persuasive.  The informalities have been removed from Claim 4, 5, 7, and 8, and Claim 2 has been amended to further limit the claim upon which it depends (Claim 1).  Therefore, the rejections made under 35 U.S.C. §112(b) and (d) have been withdrawn. 
Applicant’s arguments, see Pages 5-7 of the response, filed 10/07/2020, with respect to the rejection(s) of claim(s) 1-8 under 35 U.S.C. §103, have been fully considered and are persuasive.  In particular, Lee fails to disclose the S-shaped contour of the blades being thickened by a material thickness of the blades.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. §102(a)(1) in view of Yokoyama (US Patent No: 8,096,777).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama (US Patent No: 8,096,777).
Regarding Claim 1: Yokoyama discloses an impeller (Figure 1, No. 1) of a radial fan comprising a number of blades (Figures 1 & 9, No. 7) which are held spaced apart from one another on a circumference (5) of the impeller (Figure 2).  The blades are designed with a radially running S-shaped contour (Figure 9), and the S-shaped contour comprises a first circular arc segment (segment of blade 7 with R2) and a second circular arc segment (segment of blade with R1), which transition tangentially into one another at an inflection point (A; Column 6, Line 5) of the S-shaped contour (Figure 9).  The S-shaped contour of the blades corresponds substantially to a skeleton line (23) thereof, thickened by a material thickness of the blades (25, 27; Column 5, Lines 1-2; Column 8, Lines 5-14).
Regarding Claim 3: Yokoyama discloses the impeller as claimed in Claim 1, wherein the blades are delimited by an inlet edge (9) and an outlet edge (11) (Figure 1).
Regarding Claim 4: Yokoyama discloses the impeller as claimed in Claim 1, wherein the S-shaped contour of each of the blades is defined by the following parameters: a radius of an inlet edge and an outlet edge of the blade (distance from inlet and outlet edges 9 and 11 to the rotational axis of the impeller), inlet and outlet angles (Figure 2 – the angle incoming and outgoing fluid flow make with the inlet and outlet edges), first and second circular arc segment radii (segments of blade 7 with R2 and R1, respectively), and a radius of the inflection point (distance from inflection point A to the rotational axis of the impeller).
Regarding Claim 6: Yokoyama discloses the impeller as claimed in Claim 1, wherein the first circular arc segment of the S-shaped contour is of over-curved design (Figure 9).
Regarding Claim 7: Yokoyama discloses the impeller as claimed in Claim 1, wherein the second circular arc segment is designed to be curved oppositely to the first circular arc segment (Figure 9) and defines an outlet angle (both circular arc segments are present at the outlet edge 11, and thus the second circular arc defines an outlet angle).
Regarding Claim 9: Yokoyama discloses the impeller as claimed in Claim 1, wherein the first circular arc segment has a circular arc radius (R2) and the second circular arc segment has a radius (R1), wherein R2 and R1 are different (Figure 9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama in view of Karadgy (US Patent No: 6,116,856).
Regarding Claim 2: Yokoyama discloses the impeller as claimed in Claim 1, wherein the first circular arc segment has a circular arc radius (R2) and the second 
Karadgy teaches a blade (Figures 1 & 3, No. 18) for a radial fan, wherein the blade comprises first and second arc segments (Figure 5a), wherein the first and second arc segments are identical (Figure 5a; Column 8, Lines 21-22).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the first and second circular arc segments of the blade of Yokoyama identical, and thus the first and second circular arc radii identical, as taught by Karadgy, for the purpose of providing the impeller with the same energy efficiency in both the forward and reverse directions (Column 8, Lines 21-24).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama in view of Sundin (US Patent No: 8,424,305).
Regarding Claim 5: Yokoyama discloses the impeller as claimed in Claim 1; however, Yokoyama fails to disclose an outlet angle at an outlet edge of each of the blades lying between 30 and 120 degrees.
Sundin teaches a radial fan (Figure 3) comprising blades (35), wherein an outlet angle (complement of angle βb2, since the complement measures the angle between the blade and the tangent to the fan at the blade outer edge, i.e. the outlet angle) at an outlet edge (radially outermost edge of blade 35) of each of the blades lies between 30 and 120 degrees (Column 4, Lines 20-25).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the impeller of Yokoyama with an outlet angle at an outlet edge of each of the blades lying between 30 and 120 degrees, as 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.
are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L SEHN/Examiner, Art Unit 3745